— Judgment of the Supreme Court, New York County (Thomas Dickens, J.), rendered on June 23, 1981, which convicted the defendant of two counts of robbery in the first degree, one count of robbery in the second degree, two counts of attempted robbery in the first degree, one count of attempted robbery in the second degree and one count each of criminal possession of a weapon in the second and third degrees and sentenced him as a second violent felony offender to an indeterminate prison term of 7)4 years to 15 years and to lesser concurrent terms, is modified, on the law, and the sentence on counts 6 and 8 reduced to 3)4 years to 7 years, and otherwise affirmed. Defendant received indeterminate sentences of 6 years to 12 years for attempted robbery in the second degree and 5 years to 10 years for criminal possession of a weapon in the third degree. Both of these convictions involve D felonies. The maximum permissible sentence for a D felony for a predicate violent felon is an indeterminate term of 3)4 years to 7 years’ imprisonment, a fact which the People concede. Consequently, the trial court imposed sentences on counts 6 and 8 which exceeded the statutory maximum. Concur — Sullivan, J. P., Silverman, Lynch, Milonas and Alexander, JJ.